Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This office action is in response to the original filing of 02/17/2021.  Claims 1-20 are pending and have been considered below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 9, 13 and 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10 and 16 of U.S. Patent No. 10,715,401, also Claims 1, 4-6, 8-9, 11-15 and 17-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8, 10-11, 13-14, 18-20 of U.S. Patent No. 10,938,670.
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variants of the claim set allowed which contains every element of cited claims of the instant application.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1, 3-4, 7-17 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holt et al. (US 8,321,374).

Claim 1. Holt discloses a method, comprising:
providing, for presentation on a client device, a graphical user interface comprising a listing of items stored locally on the client device (each data item stored on a device is associated with a state.  The state changes (e.g., increments) each time the data item is changed) (col. 5, lines 3-5, (The datum in the store having the subordinate version history is then replaced with the datum having the dominant version history) (abstract) (item 610, fig. 19a);
providing, within the graphical user interface, a selectable graphical element associated with a first item from the listing of items (The synchronization interface 610 also includes checkboxes 612 for showing and setting up synchronization schemes between the various stores 620a-d.) (col.28, lines 53-55);
synchronizing the first item with a synchronization system based on detecting a user selection of the selectable graphical element associated with the first item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.  When the datum is then synchronized between stores, only the version history is used for comparison to determine which version is dominate or is more "recent" or "true.") (col. 29, lines 4-9, fig. 19b);
based on synchronizing the first item with the synchronization system, providing a first visual indication for display within the graphical user interface that indicates the first item is synchronized between the synchronization system and the client device (The version table 626 lists the datum 622 in the store and the version history of each datum 622.  In the present example, only one datum (datum 1) is shown for simplicity, but it will be appreciated that a given store may have separate data that can be independently altered by the store and may have their own version histories.  When the datum 622 (e.g., box) is modified, the version history in the table 626 is likewise changed to reflect the modification) (col. 28, lines 60-67, items 610, 620a, 620d fig. 19b); and
providing a second visual indication for display within the graphical user interface that indicates a second item from the listing of items is not synchronized between the synchronization system and the client device. item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b) [so an empty or blank box without a checkmark is an indication that the devices (Stores B, C) are not synchronized, also claim does not specify the indication].

Claim 3. Holt discloses the method of claim 1, wherein synchronizing the first item with the synchronization system comprises at least one of: providing a copy of the first item for storage on a synchronization server; or providing a copy of the first item for storage on a remote client device. (The version table 626 lists the datum 622 in the store and the version history of each datum 622.  In the present example, only one datum (datum 1) is shown for simplicity, but it will be appreciated that a given store may have separate data that can be independently altered by the store and may have their own version histories.) (col. 28, lines 60-67, items 610, 620a, 620d fig. 19b) 

Claim 4. Holt discloses the method of claim 1, further comprising: providing, within the graphical user interface, an unsync selectable graphical element associated with the first item; and unsynchronizing the first item from the synchronization system based on detecting a user selection of the unsync selectable graphical element associated with the first item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b) [so wherein uncheck the box stops the synchronization process].

Claim 7. Holt discloses the method of claim 1, wherein synchronizing the first item with the synchronization system comprises synchronizing the first item with a mobile device by providing a copy of the first item to the mobile device (item 620d, fig. 19b).

Claim 8. Holt discloses the method of claim 1, further comprising: detecting a change to the first item; and providing notification of the change to the first item to the synchronization system (the store interfaces 620a-d show changes to the version history for a datum (e.g., a file, address or calendar entry, etc.)) (col. 28, lines 43-46, 56-62; col. 29, lines 1-3). 

Claims 9-10, 15-16 and 20 represent the system and medium, respectively of claims 1, 3 and 8 and are rejected along the same rationale.

Claim 11. Holt discloses the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to provide, within the graphical user interface, a selectable sync option associated with the second item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b, item 612). 

Claim 12. Holt discloses the system of claim 11, further comprising instructions that, when executed by the at least one processor, cause the system to: synchronize the second item with the synchronization system based on detecting a user selection of the selectable sync option associated with the second item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b, item 612); and based on synchronizing the second item with the synchronization system, modify the second visual indication from indicating the second item is not synchronized with the synchronization system to indicating the second item is synchronized with the synchronization system (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b) [so an empty or blank box without a checkmark is an indication that the devices (Store) are not synchronized, but with a checkmark the item is synchronized]. 

Claim 13. Holt discloses the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: provide, within the graphical user interface, an unsync selectable graphical element associated with the first item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b) [so wherein uncheck the box stops the synchronization process]; and unsynchronize the first item from the synchronization system based on detecting a user selection of the unsync selectable graphical element associated with the first item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b) [so wherein uncheck the box stops the synchronization process]. 

Claim 14. Holt discloses the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: maintain an online connection between the client device and the synchronization system; and provide, to the synchronization system, change notifications based on detecting changes to the first item on the client device (the store interfaces 620a-d show changes to the version history for a datum (e.g., a file, address or calendar entry, etc.)) (col. 28, lines 43-46, 56-62; col. 29, lines 1-3).

Claim 17. Holt discloses the non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the client device to: provide, within the graphical user interface, an unsync selectable graphical element associated with the first item item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b) [so wherein uncheck the box stops the synchronization process].; and unsynchronize the first item from the synchronization system based on detecting a user selection of the unsync selectable graphical element associated with the first item item (To set up a synchronizing scheme, the checkboxes 612 for the various stores are selected in the synchronization interface 610.) (col. 29, lines 4-9, fig. 19b) [so wherein uncheck the box stops the synchronization process]. 

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claims 2, 5 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holt (US 8,321,374), in view of Sherman et al. (2002/0194177).

Claim 2. Holt discloses the method of claim 1, but fails to explicitly disclose wherein the first item within the listing of items is a folder comprising one or more additional items.
However, Sherman discloses wherein the first item within the listing of items is a folder comprising one or more additional items ([0045]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Holt with Sherman’s to present user a simplified synchronization information between computer systems.

Claim 5. Holt discloses the method of claim 4, but fails to explicitly disclose further comprising updating the first visual indication associated with the first item within the graphical user interface to indicate that the first item is no longer synchronized between the synchronization system and the client device based on unsynchronizing the first item from the synchronization system. 
However, Sherman discloses updating the first visual indication associated with the first item within the graphical user interface to indicate that the first item is no longer synchronized between the synchronization system and the client device based on unsynchronizing the first item from the synchronization system ([0066]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Holt with Sherman’s to present user a simplified synchronization information between computer systems.

Claim 18. Holt discloses the non-transitory computer readable storage medium of claim 17, but fails to explicitly disclose wherein unsynchronizing the first item from the synchronization system comprises sending a notification to the synchronization system that causes the first item to be removed from other synced devices while the first item is maintained on the client device. 
However, Sherman discloses wherein unsynchronizing the first item from the synchronization system comprises sending a notification to the synchronization system that causes the first item to be removed from other synced devices while the first item is maintained on the client device ([0066]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Holt with Sherman’s to present user a simplified synchronization information between computer systems.

8.	Claims 6 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holt (US 8,321,374), in view of Robbin et al. (2008/0168185).

Claim 6. Holt discloses the method of claim 1, but fails to explicitly disclose further comprising providing, within the graphical user interface, an amount of storage space on the synchronization system associated with a user account corresponding to the client device. 
However, Robbin discloses providing, within the graphical user interface, an amount of storage space on the synchronization system associated with a user account corresponding to the client device ([0164]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Holt with Robbin’s disclosure to present user a simplified synchronization information regarding storage capacity of different media.

Claim 19 represents the medium of 6 and are rejected along the same rationale.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171